 In the Matter Of UNITED STATES RUBBER COMPANY (PROVIDENCEPLANT)andRUBBER WORKERS FEDERAL LABOR UNION, LOCAL #22014,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter Of UNITED STATES RUBBER COMPANYandUNITED RUBBERWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.In the Matter Of UNITED STATES RUBBER COMPANYandLOCAL UNIONB102, IBEWCases Nos. R-1669, R-1670, and R-1671, respectively.DecidedFebruary 16, 1940Rubber ProductsManufacturing Industry-Investigation of Representatives:controversy concerning representation of employees:rival organizations; em-ployer's refusal to grant exclusive recognition to any of the labor organizationsat 2 of 10 plants-Units_Appropriate for Collective Bargaining:dispute as towhether employeesat all10 plants constitute single appropriate unit or whetherproduction,maintenance,and shipping employees,including non-supervisory in-structors,but excluding supervisory employees,watchmen,office employees, andemployees in the product development, specialties,laboratorycontrol, loans, andmiscellaneous office anddraft-room departments at one of theplants constitutea separate appropriate unit: plants separately managed, and eachhas a laborrelations supervisor;separate exclusive bargaining contracts covering the em-ployees in five plantswithunion claiming employer-wide unit; although stepstaken toward bargaining on employer-wide basis,past collective bargaining recog-nized individual status of plants; unit limited'to one plant of the employer ; craftunit for electrical workers in one plant;(Smith,dissenting)favoringemployer-wide unit,covering all 10 plants-ElectionsOrdered:separately among employeesin one plant and among craft group in another;name of union claiming nomembers atplant in whichelection ordered among craft group excluded fromballot-Order:dismissing petition for employer-wide unit where employer-wideunit not found appropriate.Mr. Edward SchneiderandMr. Albert Ornstein,for the Board.Mr. Sidney Clifford,of Providence,R. I., andMr. A. P. Battler,of New York City, for the Company.Mr. Herbert S. Thatcher,ofWashington, D. C., for the I. B. E. W.and Local 22014.Mr. Stanley Den.linger,of Akron, Ohio, andMr. Samuel L. Roth-bard;of Newark, N. J., for the United.Mr. David Kaplan,ofWashington, D. C., for the I. A. M.Mr. Louis Cokin,of counsel to the Board.20 N. L.R. B., No. 50.473 474DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEOn September 15, 1939, Rubber Workers Federal Labor Union,Local #22014, herein called Local 22014, filed with the Regional Di-rector for the First Region (Boston, Massachusetts) a petition alleg-ing that a question had arisen concerning representation of employeesat the Providence, Rhode Island, plants of United States RubberCompany, New York City, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 28, 1939, Local Union B102 of International Brother-hood of Electrical Workers, herein called the I. B. E. W., filed withthe Regional Director for the Second Region (New York City) apetition alleging that a question had arisen concerning representationof electrical workers at the Passaic, New Jersey, plant of the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the Act.On November 3, 1939, United Rubber Workers of America, hereincalled the United, filed with the Regional Director for the FirstRegion a petition alleging that a question had arisen concerning rep-resentation of employees of all the rubber plants of the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act.On November 8, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation in Cases Nos. R-16691and R-1670,2 and authorized the Regional Director for the FirstRegion to conduct it and to provide for an appropriate hearing upondue notice, and, acting pursuant to Article III, Section 10 (c) (2), ofsaid Rules and Regulations, ordered that the two cases be consoli-dated for all purposes.On the same day the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of said "Rulesand Regulations, ordered an investigation in Case No. R-16713 and'Initiated by the petition filed by Local 22014.2 Initiated by the petition filed by the United.8Initiated by the petition filed by the I. B. E, w. UNITED STATES RUBBER 00THPANY475authorized the Regional Director for the Second Region to conduct itand to provide for an appropriate hearing upon due notice.On November 16, 1939, the Regional Director for the First Regionissued a notice of hearing in Cases Nos. R-1669 and R-1670, copiesof which were duly served upon the Company, Local 22014, and theUnited.On November 20, 1939, the Regional Director issued a noticeof continuance.Pursuant to notice a hearing was held on November28, 29, December 11 and 12, 1939, at Providence, Rhode Island, beforeJoseph Maguire, the Trial Examiner duly. designated by the Board.On November 20, 1939, the Regional Director for the Second Regionissued a notice of hearing in Case No. R-1671, copies of which wereduly served upon the Company, the I. B. E. W., the United, and uponUnited Electrical Radio & Machine Workers of America.' On Decem-ber 12, 1939, the Regional Director issued a notice of continuance.OnDecember 13, 1939, the Board, acting pursuant to Article III, Section10 (c) (3), of its Rules and Regulations, transferred Case No. R-1671from the Second to. the First Region, and, acting pursuant to ArticleIII, Section 10 (c) (2), of its Rules and Regulations, ordered that allthree cases be consolidated for all purposes.A hearing was held inthe consolidated cases on, December 21, 1939, at New York City,before Trial Examiner Maguire.At the close of the hearing, Local22014 and the United moved to amend the petitions in Cases Nos.R-1669 and R-1670 to conform to the proof adduced at the hearing.The motion was granted. During the course of the hearing the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On December 26 and 29, 1939, requests for permission to argue orallybefore the Board were filed by the Company, the United, and Local22014.On January 11, 1940, the Company filed a brief which theBoard has considered.Pursuant to notice duly served upon all the parties, a hearing washeld for the purpose of oral argument before the Board on January 11,1940, at Washington, D. C.The Company, Local 22014, the Unitedand the I. B. E. W. were represented by counsel and participated in theargument. International Association of Machinists, a labor organiza-tion affiliated with the American Federation of Labor, herein called theI.A. M., appeared by counsel at the oral argument. Counsel statedthat the I. A. M. had contracts with the Company covering machinistsemployed at two of the plants involved in these proceedings and thatthe I. A. M.'s appearance at the oral argument was to protect its inter-ests arising by virtue of such contracts.At the oral argument counsel 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the United stated that the Company was carrying on negotiationsfor the purchase of Fisk Rubber Company and on that ground movedthat the proceedings be reopened to take evidence in regard to thepropriety of including the Fisk Rubber Company plant at Chicopee,Massachusetts, in the unit alleged to be appropriate by the United.In view of the Board's findings in Section V below, this motion ishereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYUnited States Rubber Company, a corporation organized underthe laws of New Jersey, is engaged in the manufacture and sale of over30,000 types of rubber products. Its principal office is in New YorkCity and it has plants in Detroit, Michigan; Indianapolis andMishawaka, Indiana; Los Angeles, California; Eau Claire,Wis-consin; Naugatuck, Waterbury, and Sandy Hook, Connecticut; Provi-dence and Bristol, Rhode Island; Passaic, New Jersey; Winnsboro,South Carolina; Hogansville, Georgia; and Shelbyville, Tennessee.In 1938 more than 34,000 persons were employed at these plants, andthe pay roll for 1938 was approximately $45,000,000.Approximately 50 per cent of the raw materials used by the Com-pany at each of its plants and 50 per cent of the finished productsmanufactured at each of the plants are transported in interstate com-merce.The Company sold goods valued at approximately $170,000,000in 1938.H. THE ORGANIZATIONS INVOLVEDRubber Workers Federal Labor Union, Local #22014, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership all the production, shipping, and maintenanceemployees at the Providence plants of the Company, excluding super-visory employees, watchmen, and clerical employees.United Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations. It admits to mem-bership all the production and maintenance employees at the Com-pany's plants at Providence, Bristol, Passaic, Naugatuck, Sandy Hook,Mishawaka, Indianapolis, Detroit, Eau Claire, and Los Angeles.LocalUnion B102 of International Brotherhood of ElectricalWorkers is a labor organization affiliated with the American Federa-tion of Labor. It admits to membership the electrical workers in thePassaic plant of the Company. UNITEDSTATES RUBBER COMPANYIII.THE QUESTIONS CONCERNING REPRESENTATION477On August 15, 1939, Local 22014, claiming to represent a majority ofthe employees at the two Providence plants, requested the manager ofthose plants to bargain with it as the exclusive representative of theemployees.The manager stated that he was willing to recognizeLocal 22014 for its members only but not as exclusive representativeuntil it had been certified-by this Board as the representative of amajority of the employees.In. October 1939 the I.. B. E. W. requested the manager of thePassaic plant to bargain with it as the exclusive representative of theelectrical workers in that plant.He agreed to recognize the I. B. E. W.as exclusive representative provided that this Board found that theI. B. E. W. represented a majority of the electrical workers.We find that questions have arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF. THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITSThe United contends that all production and maintenance employeesin the rubber plaints of the Company at Providence and Bristol, RhodeIsland ; Passaic, New Jersey ; Sandy Hook and Naugatuck, Connecti-cut; Detroit, Michigan; Mishawaka and Indianapolis, Indiana; EauClaire,Wisconsin ; and Los Angeles, California, including group lead-ers doing a substantial amount of physical production work, but ex-eluding shift supervisors, foremen, assistant foremen, and clericalemployees, constitute a single unit appropriate for the purposes ofcollective bargaining.4The Company and Local 22014 agree with the United as to the in-clusion and exclusion of the enumerated classifications of employees,but contend that the employees at each plant constitute a separate unit'The plantsof the Companylocated atWaterbury, Connecticut ;Winnsboro, SouthCarolina;Hogansville,Georgia ; andShelbyville,Tennessee,are not engaged in productionof rubber products. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the-purposes of collective bargaining, and that in any event theemployees at the Providence plants constitute a separate bargainingunit.The I. B. E. W. claims that the electrical workers at the Passaicplant constitute a unit appropriate for the purposes of collective bar-gaining. It makes no claim respecting the electrical workers employedin the other rubber plants of the Company.The central office for all plants of the Company is in New York City.Practically all the raw materials for the different plants are purchasedat the New York City office, and accounts and sales for all the plantsare handled there.Wage increases at each of the plants must clearthrough the central office in New York City.Each plant is under a,separate manager, has its own labor relations supervisor, and does itsown hiring and discharging.No two of the plants- manufacture thesame products and there is a substantial difference in.rates of pay,hours, working conditions, and manufacturing processes between theseveral plants.With the exception of a small amount of chemicalsand reclaimed rubber there is no transmission of raw materials orsemi-nmanufactured products between the different plants.There isno interchange of employees between plants.In September 1937 officials of the United and the Company met atCleveland, Ohio, and discussed the possibility of entering into a con-tract covering the employees at all the rubber plants of the Company.Officials of the Company stated that they considered such an em-ployer-wide contract premature at- that time, but that they saw noreason to "shut the door" to negotiations for such a contract- in thefuture when the parties had had some experience in dealing witheach other.On October 27, 1938, the Company and Local 19 of the United en-tered into an exclusive bargaining contract for a 1-year period, cover-ing the employees at the Eau Claire plant. This contract was renewedon October 27, 1939, for a period of 1 year.On May 24, 1939, Local 65of the United and the Company entered into an exclusive bargainingcontract for a period of 1 year covering the employees at the Misha-waka plant.On September 1, 1939, Local 110 of the United and theCompany entered into an exclusive bargaining contract for a periodof 1 year covering the employees of the plant at Indianapolis, except.machinists.Local 44 of the United and the Company entered into anexclusive bargaining contract on October 31, 1939, for a period of 1year covering the employees at the Los Angeles plant.On November27, 1939, Local 101 of the United and the Company entered into a1-year exclusive bargaining' contract covering the employees at theDetroit plant.All the afore-mentioned contracts were negotiated be-tween local plant managers and officials of various locals of the United. UN[TED STATESRUBBERCOMPANY479National officers of the Company and the United did not participatein the negotiation or consummation of the contracts.Two of thesecontracts specifically provided that in the event the parties enteredinto an employer-wide agreement in the future the terms of thesecontracts should be modified to conform with that agreement..The United claims no membership among the employees at thePassaic and Sandy Hook plants.It claims members among the em-ployees at the Bristol,Naugatuck,and Providence plants, but it hasnever.attempted to bargain for the employees at those three,plants.In May1939, officials of the United and the Company met at In-dianapolis,Indiana, for the purpose of discussing a vacation policyfor all the rubber plants of the Company.The vacation plan dis-cussed at this conference was incorporated into the contracts coveringindividual plants negotiated with the Company by the United afterthis conference.This vacation plan was also adopted at the Provi-dence plant,although the United had no contract covering the em-ployees at that plant.The following chart sets forth certain relevant matters in connectionwith each of the plants:ubber plantsofthe CompanyNum-ber ofem-IiloyeesNum-berofmem-hersclabyedUnitedNum-ber ofmem-hersclaimedbyLocal22014Number ofmembersclaimed byI.B. E. W.ollectivebargaining agreements1.Providence,R. I.21714571500_______________. (two plants).2.Bristol,'R.I---------484?________---------------3Eau Claire,Wis....21001884_Exclusive bargaining contract withUnited, October 27, 1939, to October27, 1940.Thiscontract renewed acontract which wasin existence fromOctober 27, 1938, to October 27, 1939.4.Los Angeles,Calif__1060950_Exclusivebargaining contract enteredinto with United on October31, 1939.6.Naugatuck,Conn.6667499_Membershipcontractwith Interna-(two plants).tional Association of Machinists.6.Mishawaka,Ind----322413595_Exclusive bargainingcontractwithUnited entered into May 24, 1939.7.Detroit,Mich______53464234_Exclusive bargainingcontractwithUnited entered into May 27, 1939.8. Indianapolis,Ind___12521174_Exclusivebargaining contractwithUnited enteredinto September 1,1939.Contractexcludes machinistsfrom unit. International Associationof Machinists has contract with Com-pany covering machinists.o.Passaic,N. 7________20160_(of 17 elec-trical work-ers).10. Sandy Hook, Conn490______________IApparently this figure includes employees laid off and not working.We are of the opinion that the rubber plants of the Company shouldnot at this time be grouped together as a single bargaining unit.Whilethe United made some attempt to bargain on an employer-wide basis,as evidenced by the 1937 conference, the vacation program discussed 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Indianapolis in 1939, and the modification clauses contained in twoof the afore-mentioned contracts, the actual bargaining practice hasnot been on such basis.On the contrary, the bargaining practice inthe past has recognized the individual status of the separate plants.'Also, as pointed out above, the United has not bargained or attemptedto bargain with the Company for the employees of 5 of the 10 plants.In two of these five plants the United has no members and in the otherthree only a small number of members.While the operations of theplants are interrelated in some respects and all are subject to the cen-tral control of the Company's New York office, these facts do not out-weigh the foregoing considerations.In view of all the evidenceadduced. at the hearing, therefore, we are unable to conclude that em-ployees of the Company's plants at Providence, Bristol, Passaic, SandyHook, Naugatuck, Detroit, Mishawaka, Indianapolis, Eau Claire, andLos Angeles, should be embraced within a single bargaining unit atthis time.Accordingly we find that the unit sought by the United is not appro-priate for the purposes of collective bargaining and we shall, therefore,dismiss the petition of the United.The United, Local 22014, and the Company agreed at the hearingthat in the event that the Board found that the Company's employees.at Providence could constitute an appropriate bargaining unit, suchunit should consist of all production, maintenance, and shipping em-ployees at the two Providence plants,6 including non-supervisory in-structors,but excluding supervisory employees, watchmen, office-employees, and employees in the product development, specialties,laboratory control, loans, and miscellaneous office and draft-roomdepartments.We see no reason why such a unit is not appropriate.We find that all production, maintenance, and shipping employeesof the Company at its two Providence plants, including non-super-visory instructors, but excluding supervisory employees, watchmen,office employees, and employees in the product development, specialties,laboratory control, loans, and miscellaneous office and draft-roomdepartments, constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.As stated above, the I. B. E. W. claims that the electrical workers atthe Passaic plant constitute an appropriate bargaining unit.Theelectrical workers, of whom there are 17, are engaged in the installa-tion and maintenance .of equipment used in the manufacture of rubber'Matter of Chrysler CorporationandUnited AutomobilelVorker8 of America, Local 371,affiliated with C. I.0., 13 N. L. R. B. 1303.G The two plants at Providence are under the supervisionof a single manager and areconsideredby the Companyas one plant. UNITED ST. A°TES RUBBER GOIIIPANY481products.They are a well-definedcraft group receiving substantiallyhigher rates of pay than production workers and performing theirwork in a section of the plant set aside especially for them.TheUnited claims no membersat thePassaic plant and, so far as the recordshows, no other labor organization has members at that plant.We find that the electrical workers ofthe Companyat the.Passaicplant constitute a unit appropriate for the purposes of collective bar-gaining and that said unit will insure to employeesof theCompanythe full benefit of their right to self-organization and to collective bar-gaining andotherwiseeffectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe United, Local 22014, and the Company agreed that an electionby secret ballot is necessary to resolve the question concerning repre-sentation at the Providence plants.We will direct that an electionby secret ballot be held.We find that those eligible to vote in theelection at the Providence plants shall be employees in the appro-priate unit who were employed during the pay-roll period immiledi-ately preceding the date of our Direction of Election, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation and employees who were then or have sincebeen temporarily laid off, but excluding those employees who havesince quit or been discharged for cause.Although the I. B. E. W. claimed to represent 13 of the 17 elec-tricalworkers at the Passaic plant, it introduced no documentaryevidence to substantiate its claim.We find that an election by secretballot is necessary to resolve the question concerning representationof the electrical workers at the Company's plant in Passaic. Since-the United claims no members at the Passaic plant, we will not accordita place on the ballot.We find that those eligible to vote in theelection at the Passaic, plant shall be the employees in the appro-priate unit who were employed during the pay-roll period innne-diately preceding the date of our Direction of Election, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, but excluding those employees whohave since quit or been discharged for cause.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and the entire recordin the case, the Board makes the following :1.Questions affecting commerce have arisen concerning the repre-sentation of employees of the United States Rubber Company, NewYork City, at its Providence and Passaic plants, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All production, maintenance, and shipping employees of theCompany at its Providence plants, including non-supervisory instruc-tors, but excluding supervisory employees, watchmen, office employees,and employees in the product development, specialties, laboratory con-trol, loans, and miscellaneous office and draft-room departments,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.All electrical workers employed by the Company at its Passaicplant "'constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.4.No question concerning the representation of employees at theBristol, Sandy Hook, Naugatuck, Detroit, Mishawaka, Indianapolis,Eau Claire, and Los Angeles plants of the Company in a unit whichis appropriate for the purposes of collective bargaining has arisen,within the meaning of Section 9 (c) of the National Labor Rela-tions Act.DIRECTION OF ELECTIONSBy vhtile of and" pursuant to the' power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining-NvithUnited States Rubber Company, New York City, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) clays from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board and:subject to Article III, Section 9, of said Rules and Regulations, amongall production, maintenance, and shipping employees of the 'Companyat its two, Providence plants, including non-supervisory instructors,employees who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding supervisory employees, watch-Men, office employees, and employees of the product development,specialties, laboratory control, loans, andmiscellaneous office anddraft-room departments, and employees who have since quit or beenby Rubber Workers Federal Labor Union, Local #22014, affiliated% ''ith the American Federation of Labor, or by United Rubber Workers- UNITED 'S,TATES RUBBER.G0\IPA\-Y-483of America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither; and it isFURTHER DIRECTEDthat, as part of the investigation authorized bythe Board to ascertain representatives for the purposes of collectivebargaining with United States Rubber Company, New York .City, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FirstRegion,with the assistance of ' the Regional Director for the SecondRegion, acting in this matter as agents for the National Labor Rela-tions-Board and subject.to.Article III, Section 9, of said Rules andRegulations, among all the electrical workers in the Company's plantat Passaic, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation and employees who were then or have since been temporarilylaid off, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by Local Union B102 of International Brotherhood of ElectricalWorkers, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.AND IT IS ORDERED that the petition for investigation and certifica-tion filed by United Rubber Workers of America be, and it hereby is,dismissed.MR. EDWIN S. SMITH, dissenting:I dissent from the decision that an employer-wide bargaining unitis inappropriate in this case.It is plain from the record that the trend of the collective bargainingprocess developed by the United and the Company has from theoutset been toward bargaining on the broad basis of an employer-wideunit.As early as 1937 the United soughtto bargainwith the Companyon an employer-wide basis and, although such bargaining was notinstituted at that time,the Company expressly indicated that subse-quent negotiations,when the parties.had, acquired some experience indealing with each other, might well result in an employer-wide con-tract.Since 1937 the United has entered into separate exclusivebargaining contracts with the Company covering the workers at fiveof the plants.A majority of the workers employed by the Companyat all its rubber plants work under terms and conditions fixed by thesecontracts between the United and the Company.Two of these con-tracts recognize an employer-wide contract between the United and theCompany as an imminent possibility and contain clauses providing formodification to conforiii'to an^employer-wide agreement in the event 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDone is reached.Also, in May 1939 the Company and the United dis-cussed a vacation plan for all the rubber plants and this vacation planwas . incorporated into the separate plant contracts subsequentlyexecuted by the United and the Company.This vacation plan wasalso put into effect at the Providence plants which do not operateunder any collective bargaining agreement,when the employees atProvidence learned.that the vacation plan had been adopted in otherplants coveredby United 'contracts. .The United claims as members a majority of the workers employedat all the rubber plants of the Company and,as stated above, theUnited contracts govern the terms and conditions of employment ofa majority of the workers at all the rubber plants.-No other labororganization has established contractual relations with the Companyfor the production workers at any of the rubber plants and,except forthe Providence plants, no other labor organization has organized anyof the production workers at any of the rubber plants.Under these circumstances no adequate reason appears why collectivebargaining should not now proceed upon the basis of a single employer-wide unit.Such a unit seems essential,under the circumstances of thiscase, to insure to the employees equality of bargaining.power withthe Company.The Act directs the Board in each case to select the bargaining unitwhich will insure to employees the "full benefit" of their right to self-organization and collective bargaining and which will otherwise effec-tuate the policies of the Act.The stated objectives of the Act areto restore equality of bargaining power between employer and em-ployees and to encourage the practice and procedure of collectivebargaining.By holding the employer-wide unit inappropriate theBoard seems to me to be withholding the full benefits of collectivebargaining from the workers employed at the rubber plants of theCompany.In view of the foregoing I would find that the workers at all therubber plants of the Company,except machinists at the two plantsat which the I. A. M. has had bargaining relationships,constitute asingle appropriate bargaining unit and would direct an election todetermine their desires as to representation.